DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 24-26, 29, 37-38, 41, in the reply filed on 9/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of:
(i) insulin as drug; and 
(ii) oral dosage form, 
in the reply filed on 9/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4, 45, 75, 97, 130 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/2021.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/2021.
Newly submitted claim 44, directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim, previously drawn .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 44 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The listings of references in the specification are not proper information disclosure statements.  There are several numbered lists, and unnumbered lists at [00207], [00220], [00225], [00241], and various individual citations (e.g., [00157], [00217], [00221], etc.).  Copies of at least some of these references were not supplied with the filed IDSs.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of numerous terms, e.g., Tarceva®, Tykerv.RTM, Millicell®, HardsetTM, etc., which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The Examiner notes that, at numerous locations in the specification, the statement (or similar) is made see [00275]:

These locations amount to an improper incorporation by reference to essential material (how to make the claimed “CAGE”) in the specification, referencing a publication.  Material necessary to make CAGE from Zakrewsky should be inserted in the specification, following the guidelines cited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 29, 37-38, 41, 43, 9, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "CAGE" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The independent claim recites an abbreviation without setting forth the meaning at the first occurrence in the claim.
The Examiner notes there are several, conflicting, disclosed discussions of CAGE.  For instance, at [0005], CAGE is defined as an ionic liquid of Choline And GEranate.  If this is the meaning, it is confusing why geronic acid is recited in dependent claim 26.  At [0009] the same language as claim 26 is recited.  This is confusing, as follows:
While CAGE is limited by claim 26 to “choline:geronic acid or geranate” in a range of ratios, this claim is further confusing.  The claim can be construed as two alternative 
Preparation of choline-geranate (11). To two equivalents of neat geranic acid (9.88 g, 0.059 moles), recrystallized 5× at −70 °C from 70 wt% geranic acid/30 wt% acetone, in a 500-mL roundbottom flask was added one equivalent of choline bicarbonate (80 wt% solution, 6.06 g, 0.029 mol). The mixture was stirred at room temperature until no more CO2 evolved. Solvent was removed by rotary evaporation at 60 °C for 20 min, and the product was dried in a vacuum oven for 48 h at 60 °C. Physical characterization at 25 °C was as follows: solubility in water, 0.5 M; density, 0.990 g/mL; conductivity, 0.0431 mS/cm; and viscosity, 1,345 cP. NMR spectra are provided (Fig. S1E). NMR assignments are included as follows: 1 H NMR (DMSO-d6), δ 5.57 (s, 2H), 5.07 (t, J = 6.1, 2H), 3.85 (t, J = 6.6, 2H), 3.42 (t, J = 6.6, 2H), 3.17 (s, 9H), 2.60 (m, 4H), 2.00 (m, 4H), 1.93 (s, 6H), 1.70 (s, 2H), 1.64 (s, 6H), and 1.57 (s, 6H); 13C NMR (DMSOd6), δ 170.0, 149.8, 131.5, 124.2, 122.2, 67.6, 55.5, 53.7, 53.6, 32.8, 25.9, and 18.0.
This product was prepared using 1 equivalent of choline (bicarbonate, HCO3-) and two equivalents of geronic acid (two equivalents of H+).  The reaction between the proton of geranic acid and the bicarbonate anion formed CO2 and water (H2O). For two equivalents of geranic acid, after reaction (evolution of CO2 as one of the products) and solvent (acetone and water/ water + dissolved CO2) evaporation and drying (removal of water), there would be left in solution cholinium cation, geranate anion (i.e., choline geronate) and excess geranic acid; i.e., the following combination is construed as present in “CAGE” according to the referenced procedure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(It is noted that this combination is also depicted by Zakrewski et al. (Adv. Healthcare Mater., 2016; IDS 4/4/2020 reference 23), in Figure 1A.) When pure (neat liquid), this version of CAGE appears to require a combination of each of choline[sic], geranate and geranic acid  (although ionization of geranic acid may occur when diluted with a solvent such as water).  However, none of the disclosed definitions referenced embrace this three-component ionic liquid for “CAGE”.  It is confusing whether this disclosed version of 3-component CAGE is also intended to be embraced by “CAGE” recited, or only two parts of the above components.  Thus, when a ratio is referenced (claim 26), or a concentration is referenced (claims 25, 9), it is confusing which components of the CAGE taught by Zakrewski are counted.
For the purpose of applying prior art, the Examiner treats the meaning of CAGE as consistent with the examples of the specification, to contain choline [sic, cholinium; a.k.a., 2-hydroxy-N,N,N-trimethylethan-1-aminium] and either or both of ( geranate [sic, geranate ion, a.k.a., (E)-3,7-dimethylocta-2,6-dienoate] and/or geranic acid [a.k.a., (E)-3,7-dimethylocta-2,6-dienoic acid] ); i.e., two or three components, and may also contain counter ions.  (Noted that if bicarbonate is not the salt of choline added to geranic acid or a salt of geranate is added, the combination may result in a different combination of components in CAGE).  


Claims 24-26, 29, 37-38, 41, 43, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the meaning of “an active compound in combination with CAGE” recited in independent claim 24 (and some choices of claim 29), it is confusing what are the metes and bounds of this language.  Zakrewski et al. (Adv. Healthcare Mater., 2016; IDS 4/4/2020 reference 23) makes clear choline and geranate as a deep eutectic solvent, is active as a broad-spectrum antiseptic.  Thus, CAGE itself is “an active compound”.  It is unclear whether this ionic liquid (deep eutectic solvent), i.e., CAGE + CAGE combination, without an additional active compound, falls within the language of claim 24.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim9, 21, 24-26, 29, 37-38, 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a combination of 3 ingredients, each of which are natural products, a law of nature and a natural phenomenon, without significantly more. The claim(s) recite(s) a composition comprising an active compound (insulin, in the elected embodiment, claim 21; a polypeptide, in one embodiment of claim 29) in combination with CAGE (choline and geranic acid, in one embodiment). This judicial exception is not integrated into a practical application because the claimed compositions do not have markedly different characteristics from what occurs in nature, and are a “product of nature” exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the broad ratios, concentrations, carrier (e.g., water, a natural product).
The claimed compositions do not have markedly different characteristics from what occurs in nature, and are a “product of nature” exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.

The analysis has been conducted in accordance with MPEP 2106; see flowchart in section (III).
Starting top of the Decision Tree:


The elected subject matter, within the scope of claim 1 is construed as: A composition comprising: (a) an active compound (insulin, in the elected embodiment, claim 21; a polypeptide, in one embodiment of claim 29) in combination with CAGE ((b) choline and (c) geranic acid, in one embodiment)
Step 1 of the Decision Tree follows:

Can the analysis be streamlined? No, the claim cannot be viewed as a whole to be eligible as self-evident.
The analysis proceeds to Step 2A:

In the elected embodiment, each member of the combination of (a) insulin, ((b) choline and (c) geranic acid are each known in the prior art to be natural products:
Per https://www.diabetes.org/healthy-living/medication-treatments/insulin-other-injectables/insulin-basics, insulin is a hormone made inside the pancreas, in the beta cells, part of the Islets of Langerhans.  Thus, insulin is a product of the human body.

Per https://lpi.oregonstate.edu/mic/other-nutrients/choline, choline is a dietary food, found in eggs, meat, poultry, fish, cruciferous vegetables, peanuts, and dairy products

Per http://www.pherobase.com/database/compound/compounds-detail-geranic%20acid.php; geranic acid is known to be a pheromone used by some oraganisms; a Nassanoff pheromone of the Honey bee (https://www.nature.com/articles/202320a0)
Thus, all three compounds of the elected composition are compounds naturally found in nature, the human body, a variety of foods and in the honey bee, i.e., they are “products of nature.” Thus, the claims are directed to a nature-based product as a combination of at least three naturally occurring substances. 
Regarding “combination” of the three elected compounds, each of which have been obtained from natural sources, this situation is analogous to the combination of two Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948).
There is no indication in the specification that the claimed composition, comprising the two elected compounds, i.e., two naturally occurring compounds from two different plants, has any characteristics (structural, functional, or other properties) that are different from the naturally occurring compounds, individually. Thus, the composition does not have markedly different characteristics from what occurs in nature, and is a “productof nature” exception. Accordingly, the claim is directed to a judicial exception
(Step 2A: YES).

The analysis proceeds to Step 2B:
Claim 24 has no additional elements (other than “a composition comprising [the two]… isolated compounds”, discussed above). Because the claim does not include any additional features that could add “significantly more” to the exception (Step 2B: NO), the claim does not qualify as eligible subject matter, and is properly rejected under 35 U.S.C. § 101. The claim seeks to tie up all practical uses of the nature-based products.


claims 25/9, “CAGE is at a concentration of at least 5% (or 0.1%)
claim 26, CAGE comprises a ratio of choline:geranic acid or geranate of from about 2:1 to about 1:10
claim 37, “further comprising a carrier”;
claim 38, formulation for Applicant elected oral,
claim 41, “the oral formulation is a degradable capsule comprising the combination of active compound and CAGE,
claim 43, “wherein the combination of active compound and CAGE is an admixture”;
each of these limitations are considered to simply append well-understood, routine and conventional activities previously known to the industry (addition of carriers, presentation of a composition in oral form, concentration of the composition, and component ratio, are all well-understood, routine and conventional, previously commonly practiced in the industry), specified at a high level of generality (each are at a high generality level; for example, the vast majority of pharmaceutical compositions contain some carrier (or pharmaceutically acceptable carrier) component; the vast majority of compositions are in one of two forms: solids and liquids; solids are routine used; and purification is routinely conducted in the art), to the judicial exception (See Federal Register Notice, p. 74624, right column).  These additional elements do not rise to “significantly more” than the judicial exception. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-26, 29, 37-38, 43, 9, 21 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Zakrewsky et al. (US 2016/0263225 A1; 2016).
Zakrewsky teaches compositions that contain neat ionic liquids, optionally in combination with a drug to be delivered (abstract). Figure 2B shows LANL-21 with 14.3 μM Cefadroxil (a drug).  LANL-21 contains choline and sodium geranate, in a 1:2 ratio (Table 2).  Thus, the Figure 2 B embodiment contains CAGE (at nearly 100%, neat liquid less the amount of drug), reading on claims 24-26, 29 (cafadroxil is a small molecule), construed to read on at least the subcutaneous formulation embodiment of claim 38, 43 and 9.
Regarding the elected insulin (reads on claims 21 and 29, polypeptide embodiment), claims 21-22 recite a composition that comprises geranic acid or its salts 
Regarding the pharmaceutically acceptable carrier embodiment of claim 37, various dosage forms taught include, inter alia, creams and lotions [0057], which are construed as containing cream or lotion carrier materials.
The Examiner notes that the preparation of Choline Geranate at [0096]-[0097] appears to be a match for the instant disclosed manner of making CAGE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-26, 29, 37-38, 41, 43, 9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakrewsky et al. (US 2016/0263225 A1; 2016), as applied to claims 24-26, 29, 37-38, 43, 9, 21 above, and further in view of Sahvaz et al (“Transformation of Poorly Water-Soluble Drugs into Lipophilic Ionic Liquids Enhances Oral Drug Exposure from Lipid Based Formulations”; Mol. Pharmaceutics; 2015; 12:1980-1991; IDS 6/4/2020 reference); Vllasaliu et al. (“Recent Advances in oral .
The teachings of Zakrewsky are set forth above, and include a teaching of CAGE as an ionic liquid that is used for formulation of insulin (albeit topically). Zakrewsky does not teach or render obvious the degradable capsules, required by claim 41.
Sahvaz teaches that lipophilic Ionic liquids enhance oral drug exposure from lipid based formulations.  The skilled artisan would have taken interest on this application of IL formulations, i.e., they may be useful for oral drug delivery.
Vllasaliu teaches recent advances in oral delivery of biologics (title).  Insulin is specifically discussed (top of 4th page), where peptides are generally limited to injection, because of very poor bioavailability following oral administration.  Oral administration is preferred over injections due to convenience.  The oral administration route offers additional advantages over invasive routes, for example, oral insulin more closely mimics the physiology of endogenous insulin secreted by the pancreas, offering decreased levels of systemic insulin, hence less hypoglycaemic episodes and weight gain problems.  There are also likely to be substantial reduction in healthcare costs if oral formulations were developed.
In section 6 (pp. 14-15, bridging paragraph), devices for Applicant elected oral delivery resemble conventional oral solid dosage forms, e.g., capsules.
Recognizing the potential advantages of oral delivery of insulin, and the typical problem of poor bioavailability when peptides (e.g., insulin) is administered orally, the promise of Sahvaz, that ionic liquids enhance oral drug exposure (increase bioavailability), the skilled artisan would have been motivated to utilize the capsules .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 24-26, 29, 37-38, 41, 43, 9, 21  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 103, 106, 110, 111-114, 116-118, 121, 122-123 of copending Application No. 17/600,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because when the copending claims select insulin, choline, and geranic acid, among the recited choices, the subject matter of the copending claims and the instant claims recite the same materials for compositions, rending the instant claims obvious over the copending claims, based on obvious selection of recited components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611